Citation Nr: 1812351	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied a claim for individual unemployability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service connected for a recurrent dislocation of his right shoulder joint (dominant), status post hemiarthroplasty with surgical scars, evaluated as 20 percent disabling effective October 5, 1973, 100 percent disabling effective March 9, 2010, 40 percent disabling, effective May 1, 2010, and 30 percent disabling, effective November 21, 2011; major depressive disorder secondary to recurrent dislocation of the right shoulder joint, evaluated as 30 percent disabling, effective August 24, 2011; and hypertension evaluated as noncompensable.  During the relevant period, the Veteran's combined disability evaluation was 60 percent, effective August 24, 2011, and 50 percent effective November 21, 2011.  

Currently, the Veteran does not meet the schedular requirements for TDIU. However, he argues that he is unemployable as a result of his service-connected right shoulder disability and his major depressive disorder.  The Board notes the Veteran also has some non-service-connected disabilities that contribute to his overall limitations and qualified him for Social Security payments.  These disabilities include degenerative disease in the lumbar spine with fusion, hiatal hernia, sleep apnea, and acid reflux.

With regard to the right shoulder disability, the Veteran testified that the primary manifestation is pain and limited motion.  He is right hand-dominant and unable to lift heavy objects, at times needs help dressing, and until the past year was on high levels of narcotic pain medications, which he asserted impacted his mental clarity.  With regard to his depressive disorder, the Veteran stated it is associated with instances of pain, an inability to be self-sufficient, and the need to rely on others.  For example, the Veteran shared the difficulty he experienced getting dressed after his recent VA examination and the sadness he feels that he is unable to enjoy activities with his wife during their retirement years.

The Veteran's September and November 2011 VA examinations indicated that his shoulder condition impacts his ability to work and limits physical employment, but he would be able to do sedentary work.  The November 2011 examination considered the Veteran's mental health impairment and noted that sedentary work should be in a loosely supervised environment and require little interaction with the public.  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to an extraschedular TDIU to the Director, Compensation Service, to determine whether an extra-schedular rating is warranted.  The Director should review the Veteran's testimony from his October 2017 Board hearing to understand why the Veteran believes that he is unemployable.

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and afford the Veteran a reasonable opportunity to respond before returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




